Title: To George Washington from Brigadier General William Woodford, 1 November 1779
From: Woodford, William
To: Washington, George


        
          Camp, near Kakeate Meeting House [N.Y.]1st Novr 1779
          Dear General—
        
        Your Excellencies Letter of the 29th Octr directed me so soon as I was Assured of the Enemies return, to take a position between Suffrans & Stony point. Genl Muhlenberg & myself have reconnoitred all the Ground in this Neighbourhood, & find this the most convenient, unless we had gone near to Stony point, which I did not understand to be your Excellencies intention.
        We are at present without Forrage, & ver⟨y⟩ little is to be procured in a reasonable distance of us. I shall send out a party Tomorrow with the Waggons of the Division to Collect what they can.
        
        Your Excellency in a former Letter directed me to send working parties to the point—as I am unacquainted with the orders that may have been given in consequence of our move, I shall not send any Men down till the Dragoons return with your further orders, but so soon as the quartermasters Tools come up, I will continue the Fatigue parties in makeing Fascines &c.—I am, with great Respect Your Excellencies Most Obedt humble Servt
        
          Wm Woodford
        
      